DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  VIRTUAL MOUNTAIN CAPITAL, LLC, CHRISTOPHER VILLAR and
                WILLIAM KYLE SMITHSON,
                       Appellants,

                                      v.

   KM ORGANIC FUND, INC., CAMMARATA MANAGEMENT, INC.,
   MICHAEL CAMMARATA, and STRATEGIC CAPITAL PARTNERS
                    WORLDWIDE, LLC,
                         Appellees.

                      Nos. 4D20-1743 and 20-1923

                               [April 29, 2021]

    Consolidated appeals of nonfinal orders from the Circuit Court for the
Fifteenth Judicial Circuit, Palm Beach County; G. Joseph Curley, Jr.,
Judge; L.T. Case No. 2018CA013104 (AA).

  William B. Lewis and Arletys R. Hernandez of Morgan & Morgan, P.A.,
West Palm Beach, for appellants.

   Jeffrey R. Joyner of Venable LLP, Los Angeles, California, J. Douglas
Baldridge and Theodore B. Randles of Venable LLP, Washington, D.C., and
Benedict P. Kuehne of Kuehne Davis Law, P.A., Miami, for appellees Km
Organic Fund, Inc. and Cammarata Management, Inc.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CIKLIN, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.